Citation Nr: 1529807	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the right lower extremity due to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to January 1968 and from January 1992 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).


FINDING OF FACT

The Veteran does not have peripheral neuropathy of the right lower extremity due to his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the right lower extremity due to service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Standard November 2009 and July 2010 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  The Veteran was provided multiple VA medical examinations.  Most recently, the Veteran was provided a VA medical opinion in June 2013.  The expert medical opinion is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

The Veteran seeks service connection for peripheral neuropathy of the right lower extremity due to diabetes mellitus.  Service connection is warranted for a current disability that is proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

The Veteran was diagnosed with diabetes mellitus in February 2009.  Service connection has been granted for diabetes mellitus.

Since October 2009, he has complained of numbness in the right lower extremity.  In October 2009, his primary care physician diagnosed "neuropathy" in response to complaints numbness of the lower extremities.  The physician did not provide an explanation for the diagnosis.

From 2010 to 2012, the medical evidence of record is inconsistent as to whether the Veteran suffers from peripheral neuropathy.  In July 2010, a VA examiner reported that examination revealed no evidence of neuropathy or meralgia paresthetica.

In September 2011, the Veteran's primary care physician reported that electromyographic (EMG) findings were consistent with distal axonal-type polyneuropathy typical of that seen in diabetics.  In January 2012, a VA examiner opined that the September 2011 EMG findings could support a conclusion of borderline normal or no electrodiagnostic evidence definitively showing a neuropathy.  The examiner also indicated that that the Veteran's complaints could be linked to lumbar radiculitis but not his diabetes.  The examiner noted that the Veteran had symptoms, but no findings, of meralgia paresthetica on the right thigh.

In June 2013, a VA physician addressed the inconsistencies in the prior reports and concluded that the Veteran does not have neurological abnormalities, including neuropathy, of the right lower extremity due to his service-connected diabetes mellitus.  First, the physician concluded that review of EMG data indicates that the Veteran has a chronic change affecting extensor hallucis longus due to a lumbar radiculitis affecting only part of a spinal level and some changes with aging.  Second, the physician concluded that the Veteran has not had meralgia paresthetica.  He explained that if meralgia paresthetica was present, then EMG testing would have shown a more significant change at the anterolateral thighs.  Third, the physician concluded that there is no definitive electrodiagnostic evidence to support a diagnosis of diabetic polyneuropathy.  The physician explained that the rate and pattern with which the Veteran's symptoms have developed are inconsistent with those of peripheral neuropathy.  The physician supported his conclusions with a comprehensive analysis of the EMG data of record.

The Board finds that, prior to June 2013, the medical evidence pertaining to whether the Veteran has peripheral neuropathy due to diabetes mellitus is inconsistent and inconclusive.  The October 2009 diagnosis of neuropathy is afforded minimal probative value because it lacks any explanation.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (stating that a medical opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.").  Additionally, the October 2009 opinion is not probative as to whether "neuropathy" is related to diabetes mellitus because it simply does not address the relationship between the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The remaining medical evidence dated prior to June 2013 is afforded minimal probative value because it is somewhat speculative.  Specifically, neither the Veteran's primary care physician nor the VA examiner's affirmatively diagnosed peripheral neuropathy, let alone provided an opinion linking peripheral neuropathy to the service-connected diabetes mellitus.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," without other rationale or supporting data, is too speculative to support award of benefits).

In contrast, the June 2013 VA physician's opinion constitutes competent, persuasive medical evidence with respect to a relationship between the Veteran's symptoms of numbness and his service-connected diabetes mellitus.  The physician explained that the Veteran's symptoms are not related to the Veteran's diabetes mellitus, but instead, attributable to his nonservice-connected lumbar radiculitis and aging.  This opinion weighing against the claim was rendered by a medical professional who reviewed the Veteran's file, supported his conclusions with reasoned analysis, and who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, based on sound reasoning, and addresses the inconsistencies in the prior examinations.

The Board finds that the June 2013 VA physician's opinion outweighs the favorable evidence of record.  Accordingly, the preponderance of the evidence is against the claim for peripheral neuropathy of the right lower extremity due to diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

The Board notes that service connection may also be warranted on a "direct" basis or other theories relating a claimed disability to active service.  Here, the Veteran expressly sought service connection for peripheral neuropathy of the right lower extremity due to diabetes mellitus on a secondary basis.  This is the theory raised by the record, as well.  Any other theory was not claimed and not reasonably raised by the record even with a sympathetic reading.  See Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir 2000); Robinson v. Peake, 21 Vet. App. 545, 550 (2008).



ORDER

Service connection for peripheral neuropathy of the right lower extremity due to service-connected diabetes mellitus is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


